Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2021 has been entered.
 
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on Mary 27, 2021 was received. Claims 1, 10 and 17 were amended. Claims 9 and 16 were canceled. No claim was added. Claim 8 was withdrawn. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued April 1, 2020. 

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-7, 10-15 and 17 are withdrawn, because the claims have been amended. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The claim rejections under 35 U.S.C. 103 as being unpatentable over Sun (US20150075714) in view of Nishimoto (US20050042881), Sampath (US20020012743), Boulos (US4853250) and Kitamura (US20160074887) on claims 1 and 3-7 are withdrawn because the claims have been amended. 
The claim rejections under 35 U.S.C. 103 as being unpatentable over Sun (US20150075714) in view of Nishimoto (US20050042881), Sampath (US20020012743), Boulos (US4853250), Kitamura (US20160074887) and Takahashi (US20080308230) on claim 2 is withdrawn, because the claim has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Sun (US20150075714) in view of Nishimoto (US20050042881), Sampath (US20020012743), Boulos (US4853250), Kitamura (US20160074887) and on claim 9 is withdrawn, because the claim has been canceled.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Sun (US20150075714) in view of Nishimoto (US20050042881), Cox (US20050181222), Boulos (US4853250) and Kitamura (US20160074887) on claims 10 and 12-15 are withdrawn, because the claims have been amended. 
The claim rejection under 35 U.S.C. 103 as being unpatentable over Sun (US20150075714) in view of Nishimoto (US20050042881), Cox (US20050181222), Boulos (US4853250), Kitamura (US20160074887) and Takahashi (US20080308230) on claim 11 was withdrawn, because the claim has been amended. 
The claim rejection under 35 U.S.C. 103 as being unpatentable over Sun (US20150075714) in view of Nishimoto (US20050042881), Cox (US20050181222), Boulos (US4853250) Kitamura (US20160074887) and Kelley (US5691018) on claim 16 is withdrawn, because the claim has been canceled. 
The claim rejection under 35 U.S.C. 103 as being unpatentable over Sun (US20150075714) in view of Nishimoto (US20050042881), Cox (US20050181222), Boulos (US4853250), Kitamura (US20160074887), Takahashi (US20080308230) and Kelley (US5691018) on claim 17 was withdrawn, because the claim has been amended. 

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US20150075714) in view of Nishimoto (US20050042881), Sampath (US20020012743), Boulos (US4853250) and Kitamura (US20160074887) and Gupta (US7622160). 
Regarding claim 1, Sun teaches a method of forming a plasma resistant ceramic coating onto chamber components (paragraphs 0002, 0011), wherein the chamber is plasma processing chamber (plasma processing apparatus) (paragraph 0016). Sun teaches the plasma resistant ceramic coating is deposited by a plasma spraying system (plasma spraying apparatus) (paragraphs 0012, 0017, 0041, figures 3 and 4). (a method of thermal spraying a component for a plasma processing apparatus performed by a 
Sun does not explicitly teach the plasma generating unit including a plurality of gas supply paths configured to supply, into the plasma generating unit, plasma gas in a direction perpendicular to the nozzle, in order to generating a rotational flow in the plasma generating unit. However, Kitamura teaches a plasma spraying apparatus and disclose the plasma gas is introduced to the plasma generating unit 1 though four swirl flow forming holes to form swirling flow (rotational flow) in the plasma generating unit 1 (paragraph 0049, see figures 1 and 2, number 6), wherein the direction of the gas is perpendicular to the nozzle (see figures 1 and 2, number 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of gas supply paths in the plasma generating unit configured to supply, into the plasma generating unit, plasma gas in a direction perpendicular to the nozzle, in order to generating a rotational flow in the plasma generating unit as disclosed by Kitamura in the method of thermal spraying of a component as discoed by Sun because Kitamura teaches such rotation flow of the plasma gas ensure the spray material are efficiently melted and a dense film of the spraying material having little pores can be efficiently formed (paragraph 0002) by preventing the spraying material form adhering to the opening and the inner wall of the nozzle (paragraphs 0074 and 0079).
Sun in view of Kitamura does not specifically teaches to form the plasma resistant ceramic coating explicitly on the silicone bond layer (resin layer of the component). However, Nishimoto teaches a processing vessel for performing plasma 
Sun in view of Nishimoto and Kitamura does not explicitly teach to thermal spray through a mask. However, Sampath teaches a method of thermal spraying fine line features (abstract, paragraph 0002). Sun and Sampath are analogous because they both teach plasma spraying powder feedstock to form a coating (Sampath’s paragraphs 0020 and 0044; Sun’s paragraphs 0012, 00041-0042). Sampath teaches, during thermal spraying, passing a portion of the feedstock stream through a collimator spaced from the spray source, passing the portions of the stream through an opening in an aperture member 110 (mask) spaced from the collimator and supported about the surface of the substrate, and moving one of the substrate or aperture member to define the feature on the surface of the substrate (paragraphs 0001, 0009), wherein the spraying is plasma spraying and the stream is plasma spraying feedstock (paragraphs 0020 and 0039, see figure 1). Sampath’s aperture110 reads on the mask limitation of claim as it has an opening to let feedstock to pass though and deposited on the surface 
	Sun in view of Kitamura, Nishimoto and Sampath does not explicitly teach to inject, with a plasm generating gas, the feedstock powder from a tip of the nozzle to the plasma generating unit. However, Boulos teaches a method for plasma deposition of protective coating (abstract). Boulos and Sun are analogous because they both teach plasma spraying particles to form a coating on a substrate (Boulos’ abstract, column 1 lines 5-10, 40-55; Sun’s paragraphs 0012, 00041-0042). Boulos teaches to use radio frequency inductor coil for coupling energy into plasma gas for generating plasma to achieve high deposition rate plasma spraying deposition (column 1 lines 35-55). Boulos teaches during the plasma deposition, particles of material are injected in the plasma container upstream of the body of plasma, in a direction parallel to the flow of the plasma gas therein so that the particles pass through the body of plasma in the 
	Sun in view of Kitamura, Nishimoto, Sampath and Boulos does not explicitly teaches component is plated on a turn table. However Gupta teaches a method of 
Regarding claim 3, Sun teaches the thickness of the ceramic coating formed by the molten feedstock is about 20microns to several millimeters (paragraphs0042-0043), In re Malagari, 182 USPQ 549.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
Regarding claim 4, Sun teaches to coat the plasma resistant coating with plasma spraying (paragraphs 0012, 0017, 0041, figures 3 and 4). Nishimoto teaches to coat the circumferential side of the junction layer (resin layer) in the electrostatic chuck stack with a plasma protective layer (paragraph 0018, see figures 3E, 4C-4D) and the width of the plasma protective/resistant coating is the same as circumferential side (thickness) of the resin layer (see figures 3C-3E, 4C-4E, paragraphs 0018, 0037-0038, 0041).Thus, the combination of Sun and Nishimoto teaches the width of the thermal spraying of the feedstock powder of the plasma resistant coating is the same as the width of the circumferential side of the resin layer (thickness of the resin layer in the electrostatic chuck stack). Such width can be achieved by Sampath’s spraying through adjusting the opening of the aperture (mask) to form fine features (paragraphs 0009, 0020 and 0039, see figure 1), as Sampath teaches the opening of the aperture is adjustedto provide for the deposit of very fine features of 20 micrometers or larger patches with precise geometries (paragraph 0039). Thus, the combination of Sun, Nishimoto and Sampath teaches to adjust the opening of the aperture to correspond to a part or an entirely of the surface of the circumferential side of the resin layer, so that a width of the ceramic 
Regarding claim 5, Sun teaches the ceramic coating is inorganic metal material including metal oxide and metal nitride (paragraph 0017). Since the ceramic coating is formed from the feedstock (paragraph 0042), the feedstock powder is the same material as the ceramic coating, which is inorganic metal material including metal oxide and metal nitride (paragraph 0017).
Regarding claim 6, Sun teaches the ceramic coating includes yttria or alumina (paragraph 0017). Since the ceramic coatng is formed from the feedstock (paragraph 0042), the feedstock powder is the same material as the ceramic coating, which is yttria or alumina (paragraph 0017).
Regarding claim 7, Sun teaches the component includes an electrostatic chuck (paragraphs 0016 and 0027).

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (US20150075714) in view of Nishimoto (US20050042881), Sampath (US20020012743) , as applied to claims 1 and 3-7 above, and further in view of Takahashi (US20080308230). 
Regarding claim 2, Sun in view of Nishimoto, Sampath and Boulos teaches all limitation of this claim, except the width of the feedstock. Sun teaches to coat the plasma resistant coating with plasma spraying a molten feedstock powder (liquefied feedstock powder) (paragraphs 0012, 0017, 0041-0042, figures 3 and 4). Nishimoto teaches to coat the circumferential side of the junction layer (resin layer) in the electrostatic chuck stack with a plasma protective/resistant layer (paragraph 0018, see figures 3E, 4C-4D) and the width of the plasma protective/resistant coating is the same as circumferential side (thickness) of the resin layer (see figures 3E, 4C-4D, paragraphs 0018, 0037-0038, 0041). Thus, the combination of Sun and Nishimoto teaches the width of the thermal spraying of the feedstock powder of the plasma resistant coating is the same as the width of the circumferential side of the resin layer (thickness of the resin layer in the electrostatic chuck stack). Such width can be achieved by Sampath’s spraying through adjusting the opening of the aperture (mask) to form fine features (paragraphs 0009, 0020 and 0039, see figure 1), as Sampath teaches the opening of the aperture is adjusted to provide for the deposit of very fine features of 20 micrometers or larger patches with precise geometries (paragraph 0039).
	Takahashi teaches a plasma processing apparatus, comprising an electrostatic chuck (abstract). Takahashi and Sun are analogous are because they both teaches a plasma processing chamber comprising an electrostatic chuck (Takahashi’s abstract, Sun’s paragraph 0016, 0027-0028). Takahashi teaches the electrostatic chuck (equivalent tothe electrostatic puck 166 in Sun) is made to adhere to the upper portion Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. It is obvious that by adjust the thickness of the adhesive (resin layer), the width of the liquefied feedstock powder spraying would be adjusted accordingly so they stayed the same. In addition, Takahashi teaches the thickness of the resin layer as 60µm or more when the diameter of the wafer is 200mm, or 90 to 150µm when the diameter of the wafer is 300mm (paragraph 0039). Since Sun in view of Nishimoto teaches the thickness of the adhesive layer (resin layer) in the electrostatic chuck is the same with the width of the thermal sprayed plasma resistant coating (width of liquefied feedstock powder spayed by thermal spraying), Sun in view of Nishimoto and Takahashi teaches width of liquefied feedstock powder sprayed by thermal spraying as 60µm or more when the diameter of the wafer is 200mm, or 90 to 150µm . 

Claims 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US20150075714) in view of Nishimoto (US20050042881), Cox (US20050181222), Boulos (US4853250), Kitamura (US20160074887) and Gupta (US7622160)
Regarding claim 10, Sun teaches a method of forming a plasma resistant ceramic coating onto chamber components (paragraphs 0002, 0011), wherein the chamber is plasma processing chamber (plasma processing apparatus) (paragraph 
Sun does not explicitly teach the plasma generating unit including a plurality of gas supply paths configured to supply, into the plasma generating unit, plasma gas in a direction perpendicular to the nozzle, in order to generating a rotational flow in the plasma generating unit. However, Kitamura teaches a plasma spraying apparatus and disclose the plasma gas is introduced to the plasma generating unit 1 though four swirl flow forming holes to form swirling flow (rotational flow) in the plasma generating unit 1 (paragraph 0049, see figures 1 and 2, number 6), wherein the direction of the gas is perpendicular to the nozzle (see figures 1 and 2, number 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of gas supply paths in the plasma generating unit configured to supply, into the plasma generating unit, plasma gas in a direction perpendicular to the nozzle, in order to generating a rotational flow in the plasma generating unit as disclosed by Kitamura in the method of thermal spraying of a component as discoed by Sun because Kitamura teaches such rotation flow of the plasma gas ensure the spray material are efficiently melted and a dense film of the spraying material having little pores can be efficiently formed (paragraph 0002) by preventing the spraying material form adhering to the opening and the inner wall of the nozzle (paragraphs 0074 and 0079).

Sun in view of Nishimoto and Kitamura does not explicitly teach to thermal spray through a mask, wherein the mask is a coating ask that is coated to form an opening corresponding to an entirely of the surface of the resin layer. However, Cox teaches a method of plasma spraying with masking layers on the substrate (abstract, paragraph 0025). Cox teaches to form a coating mask on the substrate except the area which is intended to be thermal sprayed (paragraphs 0039-0040, 0047-0048, see figures 5-6). Since Nishimoto teaches to form the plasma resistant ceramic coating explicitly on the silicone bond layer (resin layer of the component), the combination of Nishimoto and Cox teaches the plasma spraying through a mask such that a surface of a resin layer of the component is covered with the feedstock powder, wherein the mask is a coating ask 
	Sun in view of Kitamura, Nishimoto and Cox does not explicitly teach to inject, with a plasm generating gas, the feedstock powder from a tip of the nozzle to the plasma generating unit. However, Boulos teaches a method for plasma deposition of protective coating (abstract). Boulos and Sun are analogous because they both teaches plasma spraying particles to form a coating on a substrate (Boulos’ abstract, column 1 lines 5-10, 40-55; Sun’s paragraphs 0012, 00041-0042). Boulos teaches to use radio frequency inductor coil for coupling energy into plasma gas for generating plasma to achieve high deposition rate plasma spraying deposition (column 1 lines 35-55). Boulos teaches during the plasma deposition, particles of material are injected in the plasma container up stream of the body of plasma, in a direction parallel to the flow of the plasma gas therein so that the particles pass through the body of plasma in the container, are heated, and then impinge on the substrate (column 1 lines 55-65, see figure 1). The powder is injected from the tip of the nozzle 18, where the powder meet the plasma generating gas (see figure 1, column 3 lines 17-46), to the area of the plasma container 14 is mounted an inductor coil 24 for coupling energy to the plasma gas (column 3 lines 35-40). The area of the plasma containers is mounted an inductor 
Sun in view of Kitamura, Nishimoto, Cox and Boulos does not explicitly teaches component is plated on a turn table. However Gupta teaches a method of applying a thermal barrier coating by thermal spraying to an article (abstract, column 1 lines 5-12). Gupta teaches to thermal spraying the surface of a component with an annular geometry (Sun’s substrate has an annular geometry) by position the component on a rotatable table, and rotate the component with respect to the spraying device to achieve even coating over the surface (column 3 lines 41-60, see figure 1). Gupta teaches the 
Regarding claim 12, Sun teaches the thickness of the ceramic coating formed by the molten feedstock is about 20microns to several millimeters (paragraphs0042-0043), which touches the claimed range. When a composition with a touching or overlapping range is found in the prior art, this is considered sufficient to support a holding of obviousness. In re Malagari, 182 USPQ 549.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re 
Regarding claim 13, Sun teaches the ceramic coating is inorganic metal material including metal oxide and metal nitride (paragraph 0017). Since the ceramic coating is formed from the feedstock (paragraph 0042), the feedstock powder is the same material as the ceramic coating, which is inorganic metal material including metal oxide and metal nitride (paragraph 0017).
Regarding claim 14, Sun teaches the ceramic coating includes yttria or alumina (paragraph 0017). Since the ceramic coatng is formed from the feedstock (paragraph 0042), the feedstock powder is the same material as the ceramic coating, which is yttria or alumina (paragraph 0017).
Regarding claim 15, Sun teaches the component includes an electrostatic chuck (paragraphs 0016 and 0027).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (US20150075714) in view of Nishimoto (US20050042881), Cox (US20050181222), Boulos (US4853250) and Kitamura (US20160074887) and Gupta (US7622160) as applied to claim 10 and 12-15 above, and further in view of Takahashi (US20080308230). 
Regarding claim 2, Sun in view of Nishimoto, Kitamura, Cox and Boulos teaches all limitation of this claim, except the width of the feedstock. Sun teaches to coat the plasma resistant coating with plasma spraying a molten feedstock powder (liquefied feedstock powder) (paragraphs 0012, 0017, 0041-0042, figures 3 and 4). Nishimoto 
	Takahashi teaches a plasma processing apparatus, comprising an electrostatic chuck (abstract). Takahashi and Sun are analogous are because they both teaches a plasma processing chamber comprising an electrostatic chuck (Takahashi’s abstract, Sun’s paragraph 0016, 0027-0028). Takahashi teaches the electrostatic chuck (equivalent to the electrostatic puck 166 in Sun) is made to adhere to the upper portion of the mounting table body (equivalent to the thermally conductive base 164 in Sun) by an resin adhesive (resin layer, also equivalent to the bond 138 in Sun) (paragraph0038). Takahashi teaches the thickness of the adhesive is adjusted to absorb the deformation of the electrostatic chuck due to the temperature changes and to prevent the decoration of the flatness of the upper surface of the electrostatic chuck (paragraph 0039). Therefore, it would have been within the skill of the ordinary artisan to adjust the thickness of the adhesive layer (resin layer) in the electrostatic chuck, which is the same thickness with the width of the thermal sprayed plasma resistant coating (width of liquefied feedstock powder spayed by thermal spraying) in the process to yield the desired absorption of the deformation of the electrostatic chuck due to the temperature Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. It is obvious that by adjust the thickness of the adhesive (resin layer), the width of the liquefied feedstock powder spraying would be adjusted accordingly so they stayed the same. In addition, Takahashi teaches the thickness of the resin layer as 60µm or more when the diameter of the wafer is 200mm, or 90 to 150µm when the diameter of the wafer is 300mm (paragraph 0039). Since Sun in view of Nishimoto teaches the thickness of the adhesive layer (resin layer) in the electrostatic chuck is the same with the width of the thermal sprayed plasma resistant coating (width of liquefied feedstock powder spayed by thermal spraying), Sun in view of Nishimoto and Takahashi teaches width of liquefied feedstock powder sprayed by thermal spraying as 60µm or more when the diameter of the wafer is 200mm, or 90 to 150µm when the diameter of the wafer is 300mm (paragraph 0039), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use such thickness for the adhesive/resin layer (result in the width of the thermal sprayed powder overlapped with the claimed range) as suggested by Takahashi in the method of thermal spraying a component for a plasma processing apparatus performed by a . 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (US20150075714) in view of Nishimoto (US20050042881), Cox (US20050181222), Boulos (US4853250), Kitamura (US20160074887), Takahashi (US20080308230) and Gupta (US7622160).
Regarding claim 17, Sun teaches a method of forming a plasma resistant ceramic coating onto chamber components (paragraphs 0002, 0011), wherein the chamber is plasma processing chamber (plasma processing apparatus) (paragraph 0016). Sun teaches the plasma resistant ceramic coating is deposited by a plasma spraying system (plasma spraying apparatus) (paragraphs 0012, 0017, 0041, figures 3 and 4). (a method of thermal spraying a component for a plasma processing apparatus performed by a plasma spraying apparatus). Sun teaches in the plasma spray system, an arc is formed between the electrodes (in the plasma torch 304) through which a gas is flowing to create plasma jet that accelerate through a shaped nozzle at the end of the plasma touch 304 (paragraph 0041, see figure 3-4). The plasma torch 304 reads on the limitation of plasma generating unit as it contains the electrodes that create the arcs to create plasma with the gas, and Sun teaches the plasma torch 304 (plasma generating unit) and the shaped nozzle at the tip of the plasma torch 304 have a common axis (see In re Malagari, 182 USPQ 549.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
Sun does not explicitly teach the plasma generating unit including a plurality of gas supply paths configured to supply, into the plasma generating unit, plasma gas in a direction perpendicular to the nozzle, in order to generating a rotational flow in the plasma generating unit. However, Kitamura teaches a plasma spraying apparatus and disclose the plasma gas is introduced to the plasma generating unit 1 though four swirl flow forming holes to form swirling flow (rotational flow) in the plasma generating unit 1 (paragraph 0049, see figures 1 and 2, number 6), wherein the direction of the gas is perpendicular to the nozzle (see figures 1 and 2, number 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of gas supply paths in the plasma generating unit configured to supply, into the plasma generating unit, plasma gas in a direction perpendicular to the nozzle, in order to generating a rotational flow in the plasma generating unit as disclosed by Kitamura in the method of thermal spraying of a component as discoed by Sun because Kitamura teaches such rotation flow of the plasma gas ensure the spray material are efficiently melted and a dense film of the spraying material having little pores can be efficiently formed (paragraph 0002) by preventing the spraying material 
Sun in view of Kitamura does not specifically teaches to form the plasma resistant ceramic coating explicitly on the silicone bond layer (resin layer of the component). However, Nishimoto teaches a processing vessel for performing plasma processing on a substrate, comprising an electrostatic chuck layer to hold the substrate (paragraphs 0016 and 0019). Sun and Nishimoto are analogous because Nishimoto teaches a plasma processing chamber comprising an electrostatic chuck (paragraphs 0016 and 0019) and method of protecting the chamber component from deterioration caused by active species generated by plasma (abstract, paragraph 0014), and Sun teaches a method of forming a plasma resistant ceramic coating on the plasma chamber component (abstract). Nishimoto teaches a processing vessel component has an electrostatic chuck layer supported by support, and a junction layer for bonding the support and the electrostatic chuck layer together, the junction layer being interposed between the support and the electrostatic chuck layer and formed by impregnating a porous ceramic with an adhesive resin (paragraph 0016 and 0018). Nishimoto’s component has the same structure as Sun’s electrostatic chuck, with Nishimoto’s electrostatic chuck layer reads on Sun’s electrostatic puck 150, Nishimoto’s junction layer reads on Sun’s resin bond layer 138 and Nishimoto’s support reads on Sun’s thermal conductive base 164. Nishimoto teaches a protection layer (plasma resistant coating) is formed around a side circumferential surface of the junction layer (a surface resin layer of the component) for protecting the junction layer against active species generated by plasma (paragraphs 0018, 0037-0038, 0041, see figures 3D-3F, 4C-4E). It 
Sun in view of Nishimoto and Kitamura does not explicitly teach to thermal spray through a mask, wherein the mask is a coating ask that is coated to form an opening corresponding to an entirely of the surface of the resin layer. However, Cox teaches a method of plasma spraying with masking layers on the substrate (abstract, paragraph 0025). Cox teaches to form a coating mask on the substrate except the area which is intended to be thermal sprayed (paragraphs 0039-0040, 0047-0048, see figures 5-6). Since Nishimoto teaches to form the plasma resistant ceramic coating explicitly on the silicone bond layer (resin layer of the component), the combination of Nishimoto and 
	Sun in view of Kitamura, Nishimoto and Cox does not explicitly teach to inject, with a plasm generating gas, the feedstock powder from a tip of the nozzle to the plasma generating unit. However, Boulos teaches a method for plasma deposition of protective coating (abstract). Boulos and Sun are analogous because they both teaches plasma spraying particles to form a coating on a substrate (Boulos’ abstract, column 1 lines 5-10, 40-55; Sun’s paragraphs 0012, 00041-0042). Boulos teaches to use radio frequency inductor coil for coupling energy into plasma gas for generating plasma to achieve high deposition rate plasma spraying deposition (column 1 lines 35-55). Boulos teaches during the plasma deposition, particles of material are injected in the plasma container up stream of the body of plasma, in a direction parallel to the flow of the plasma gas therein so that the particles pass through the body of plasma in the container, are heated, and then impinge on the substrate (column 1 lines 55-65, see figure 1). The powder is injected from the tip of the nozzle 18, where the powder meet the plasma generating gas (see figure 1, column 3 lines 17-46), to the area of the 
Sun in view of Nishimoto, Kitamura, Cox and Boulos do not explicitly teach the width of the feedstock. Sun teaches to coat the plasma resistant coating with plasma spraying a molten feedstock powder (liquefied feedstock powder) (paragraphs 0012, 0017, 0041-0042, figures 3 and 4). Nishimoto teaches to coat the circumferential side of the junction layer (resin layer) in the electrostatic chuck stack with a plasma Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. It is obvious that by adjust the thickness of the adhesive (resin layer), the width of the liquefied feedstock powder spraying would be adjusted accordingly so they stayed the same. In addition, Takahashi teaches the thickness of the resin layer as 60µm or more when the diameter of the wafer is 200mm, or 90 to 150µm when the diameter of the wafer is 300mm (paragraph 0039). Since Sun in view of Nishimoto teaches the thickness of the adhesive layer (resin layer) in the electrostatic chuck is the same with the width of the thermal sprayed plasma resistant coating (width of liquefied feedstock powder spayed by thermal spraying), Sun in view of Nishimoto and Takahashi teaches width of liquefied feedstock powder sprayed by thermal spraying as 60µm or more when the diameter of the wafer is 200mm, or 90 to 150µm when the diameter of the wafer is 300mm (paragraph 0039), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use such thickness for the adhesive/resin layer (result in the width of the thermal sprayed powder overlapped with the claimed range) as suggested by Takahashi in the method of thermal spraying a component for a plasma processing apparatus performed by a plasma spraying apparatus as disclosed by Sun in view of Nishimoto, Cox and Boulos, because Takahashi teaches such adhesive/resin thickness is preferable for absorbing 
Sun in view of Nishimoto, Cox, Boulos and Kitamura does not explicitly teaches component is plated on a turn table. However Gupta teaches a method of applying a thermal barrier coating by thermal spraying to an article (abstract, column 1 lines 5-12). Gupta teaches to thermal spraying the surface of a component with an annular geometry (Sun’s substrate has an annular geometry) by position the component on a rotatable table, and rotate the component with respect to the spraying device to achieve even coating over the surface (column 3 lines 41-60, see figure 1). Gupta teaches the sprayed material (liquefied feedstock powder) is sprayed toward the component on the turn table in a direction perpendicular to a central axis of the turn table while rotating the turn table, thereby to cover the side surface of the component with the feedstock powder in a circumferential direction of the component (column 3 lines 41-60, see figure 1). Although Gupta’s intended sprayed surface is on the inside of the annular geometry and Sun’s sprayed surface (resin) is facing outward (the component is placed on a turn table such that the side surface of the component faces outward in a radial direction of the turn table), one of ordinary skill in the art would have recognized the plasma spray can be applied to both inside and outside surface of the annular component on a turn table, with the same benefit of forming an even coating on the surface (column 3 lines 41-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place Sun’s substrate on the turn table as suggested by Gupta in the method of thermal spraying a component for a plasma .

Response to Arguments
Applicant's arguments filed May 27, 2021 have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
Sun teaches the mixed powder may have a size distribution of approximately 30µm in one embodiment (paragraph 0048). Thus, Sun teaches away from the claim range of less than 15 µm particle size. 

In response to Applicant’s arguments, please consider the following comments:
Sun clearly teaches powder feedstock has an average diameter D50 of 10-30µm (paragraph 0046), which overlaps with the claimed range of 15µm or less. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It is well settled disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). (see MPEP 2123 II). Since Sun 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NGA LEUNG V LAW/Examiner, Art Unit 1717